DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, 12-13, 15-16, 20-21, 23, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 34: the claim sets forth “, wherein the alkyl, haloalkyl, alkenyl, alkynyl, cycloalkyl, or phenyl is independently optionally substituted with…...”.  It is unclear which alkyl, haloalkyl, alkenyl, alkynyl, cycloalkyl, or phenyl groups applicant is referring to.  Is applicant intending said list to be the alkyl, haloalkyl, cycloalkyl, or phenyl groups of RA and/or RC and/or RE, as defined?   Is applicant intending for the “the alkyl, haloalkyl, alkenyl, alkynyl, cycloalkyl, or phenyl “ be units formed by the 3-7 ring member formed  of the two RE substituents? 
It is unclear which alkenyl and alkynyl groups in said grouping in lines 34 applicant is referring to since there is no requirement for any of the listed substitutes to comprise alkenyl or alkynyl groups.  Clarification is requested.  
In claim 1, lines 6-7:  It is unclear if the R’ and R” are optional components or if applicant intends for said alkyl and cycloalkyl to be optionally substituted.  Clarification is requested.  
In claim 1, lines 23-24:  It is unclear if the alkyl and cycloalkyl groups are optional components or if applicant intends for said alkyl and cycloalkyl to be optionally substituted.  Clarification is requested.  
In claim 1, lines 4:  It is unclear if applicant intends for the alkyl and cycloalkyl groups to be optional components or if applicant intends for said alkyl and cycloalkyl to be optionally substituted.  Clarification is requested.  
In claim 1, lines 18-19: the claim sets forth “, wherein the alkyl, haloalkyl, alkenyl, alkynyl, cycloalkyl, or phenyl is independently optionally substituted with…...”.  It is unclear which alkyl, haloalkyl, alkenyl, alkynyl, cycloalkyl, or phenyl groups applicant is referring to.  Is applicant intending said list to be the alkyl, haloalkyl, cycloalkyl, or phenyl groups of RA and/or RC and/or RE, as defined?   Is applicant intending for the “the alkyl, haloalkyl, alkenyl, alkynyl, cycloalkyl, or phenyl “ be units formed by the 3-7 ring member formed  of the two RE substituents? 
It is unclear which alkenyl and alkynyl groups in said grouping in lines 18-19 applicant is referring to since there is no requirement for any of the listed substitutes to comprise alkenyl or alkynyl groups.  Clarification is requested.  
In claim 6, lines 4-5:  It is unclear if applicant intends for the alkyl and cycloalkyl groups to be optional components or if applicant intends for said alkyl and cycloalkyl to be optionally substituted.  Clarification is requested.  
In claim 8, it is unclear if applicant intends for the definitions of R’ and R’’ to be the same or different than the definitions as found in claim 1.  Clarification is requested.  
In claim 10, line 8:  It is unclear if applicant intends for the alkyl; cycloalkyl or cycloheteroalkyl groups of R3 to be optional components or if applicant intends for said alkyl, cycloalkyl or heterocycloalkyl to be optionally substituted.  Clarification is requested.  
In claim 12, lines 7-9:  It is unclear if applicant intends for the alkyl and cycloalkyl groups to be optional components or if applicant intends for said alkyl and cycloalkyl to be optionally substituted.  Clarification is requested.  
In claim 18, line 19:  It is unclear if applicant is intending for the independently optionally substituted with the at least one substituent listed in lines 20-22 to refer to only the phenyl substituents listed in the “the alkyl, haloalkyl, alkenyl, alkynyl, cycloalkyl, or phenyl” group of line 19 or for all the listed substituents in lines 18-19.  Clarification is requested.
In claim 18, line 35:  It is unclear if applicant is intending for the independently optionally substituted with the at least one substituent listed in lines 35 to refer to only the phenyl substituents listed in the “the alkyl, haloalkyl, alkenyl, alkynyl, cycloalkyl, or phenyl” group of line 34 or for all the listed substituents in line 34.  Clarification is requested.
In claim 25 it is unclear how R5A can be a small molecule, therapeutic agent or macromolecule as required in lines 4 and 9 when the distinct small molecule, therapeutic agents or macromolecules are optional per the limitation in lines 1-2.  Clarification is requested.  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim requires the same unsaturated carboxamide and unsaturated sulfonamide as defined in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Formula (IV) in claim 12 does not further limit the compounds found in claim 10.  The R1 and R2, R3, and R4 in claim 12 is defined as H in claim 10.  The alkyl, cycloalkyl and cycloheteroalkyl in the definition of R1; R2 or R3 in claim 12 are outside the scope of the compounds defined in claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Objections

Claim 8 is objected to because of the following informalities: Claim 8 appears to be incomplete.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 7-8 and 28 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Friscourt (JACS, 2012). 
Friscourt sets forth polar dibenzocyclo-octynes for selective labeling of extracellular glycoconjugates of living cells.  
Friscourt sets forth an -unsaturated carboxamide containing compound having general formula (13):  
    PNG
    media_image1.png
    560
    759
    media_image1.png
    Greyscale
--see Scheme 1.  This is deemed to anticipate the compounds of claims 1-3-5, 7 and 8 as instantly claimed when R1 is methyl, RA is RC is H, RB is RD is H, R2 is methyl C and X is CH.  
Regarding 28, Friscourt sets forth various tags can be introduced by thio-Michael addition to the unsaturated (acrylamide) group to give compounds biotin-containing compounds, such as 
    PNG
    media_image2.png
    47
    221
    media_image2.png
    Greyscale
, wherein biotin is a therapeutic agent (vitamin comprising a thiol group )--see Figure 1 and column 2 on page 5382.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMC